Order entered November 4, 2016




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-16-01029-CV

                            IN THE INTEREST OF N.R.N., A Child

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-01-16020

                                          ORDER
       Before the Court is appellant’s October 26, 2016 motion to set aside the August 24, 2016

order by the trial court.     Appellant’s motion is DENIED without prejudice to appellant

presenting his argument challenging the trial court’s order in an appellant’s brief that is in

compliance with rule 38 of the Texas Rules of Appellate Procedure.




                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE